Citation Nr: 1133903	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative disc disease and laminectomy residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from June 1988 to June 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) which denied service connection for low back pain.  In May 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In January 2010, the Board remanded the Veteran's claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

An October 2008 VA mental health clinic treatment record states that the Veteran was seeking VA pension benefits.  The Veteran's entitlement to VA improved pension benefits has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the issue.  It is referred to the RO for appropriate action.  


REMAND

The Veteran advances that service connection for a chronic post-operative lumbar spine disorder is warranted as he initially injured his spine during active service and experienced chronic low back pain thereafter.  

An October 2008 VA mental health clinic treatment record notes that the Veteran reported that he had a "Social Security disability claim."  Documentation of the Veteran's Social Security Administration (SSA) claim; award of disability benefits, if any; and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Voerth v. West, 13 Vet. App. 117, 121 (1999); see also Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The report of a July 20, 2010, VA Spine examination notes that the Veteran was "recently [seen] again with a fracture to [his] vertebrae about three weeks ago."  The Veteran was diagnosed with "compression fractures of L1-L2" and "chronic lumbar strain with subjective evidence of lumbar radiculopathy."  The examiner opined that:  

The patient's persistent low back pain could be, in part, related to his previous claims on active duty.  However, the patient's recent compression fractures could be completely @@@ (sic) any previous injury.  Additionally, the patient's pancreatitis has, by his own admission, confused the issue somewhat in that it is refers to his back often (sic), and he has difficulty distinguishing which pain is more significant.  The fact that he has been treated with narcotic pain medication for chronic low back pain for quite some time does make it possible that they are related.  But, it is less likely as not that the patient's current symptoms today, given his recent fracture three weeks ago, are related to he had on active duty.  

Clinical documentation of the cited June/July 2010 lumbar spine compression fracture diagnosis and associated treatment is not of record.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the Board observes that the July 2010 VA examination report lacks clarity and advances apparently conflicting conclusions to the etiology of the Veteran's chronic lumbar spine disability.  Indeed, the Board is unable to discern the meaning of the VA examiner's conclusion that "the patient's recent compression fractures could be completely @@@ (sic) any previous injury."  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2010 VA examination report is inadequate and of little probative value in addressing the issues raised by the instant appeal.  Therefore, the Veteran should be afforded an additional VA spine examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his lumbar spine after 2009, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010). 

2.  Associate with the claims file all relevant VA medical treatment records not already of record, including those pertaining to the diagnosis of and treatment for his 2010 lumbar spine compression fractures, and other medical records dating from July 19, 2010.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

4.  Then schedule the Veteran for a VA spine examination to address the current nature and etiology of his post-operative lumbar spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic lumbar spine disorder had its onset during active service; is etiologically related to the Veteran's inservice low back pain, mechanical low back pain, and/or L5 unilateral spondylolysis; or otherwise originated during or is causally related to active service.  In that regard, the examiner should consider the Veteran's credible report of an inservice back injury and testimony as to the continuity of his lumbar spine symptoms since service separation.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. The examiner is requested to provide a rationale for all stated opinions.  

5.  Then readjudicate the issue of the Veteran's entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative disc disease and laminectomy residuals.  If the benefit sought on appeal remains denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

